DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim(s) 1-5, 7-8, 10, 12-18, and 20 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.	

Step 2A, prong 1
	The claim 1 recites the limitations:
Receiving…a later change request for at least one of the plurality of computing resources, which of the plurality of computing resources would be affected by the later change request, that the later change request conflicts with an earlier change request, and invalidating the later change request, wherein the earlier change request includes a first timeslot during which the earlier change request is to be implemented; the later change request includes a second timeslot during which the later change request is to be implemented; and the second timeslot overlaps the first timeslot.  Under the broadest reasonable interpretation, these limitations are cover a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind 

Step 2A, prong 2
 	In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of over a network, receiving a later change request for at least one of the plurality of computing resources and by the central repository, determining the later change request conflicts with an earlier change request.  These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  The limitation “receiving a later change request for at least one of the plurality of computing resources” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.




In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of determining a later change request for at least one of the plurality of computing resources which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). The recitation of architectural drawing amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).  The limitation “receiving…a later change request for at least one of the plurality of computing resources and by the central repository, determining…the later change request conflicts with an earlier change request”  amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).

Step 2A, prong 1
	The claim 8 recites the limitations:
a central repository connected to the plurality of computing resources, the central repository including, for each of the computing resources, identification information, ownership information, relationship information with respect to at least another one of the plurality of computing resources, lock information representing timeslots in which each of the computing resources is unavailable for the change, and Page 3 of 14Appl. No. 16/177,718Reply to Office Action of May 13, 2021 an approval tool 

Step 2A, prong 2
 	In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of a change request tool connected to the central repository for requesting a change to at least one of the plurality of computing resources.  These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  The limitation “receiving a later change request for at least one of the plurality of computing resources” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.


In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of determining a later change request for at least one of the plurality of computing resources which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). The recitation of architectural drawing amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).  The limitation “receiving a later change request for at least one of the plurality of computing resources”  amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).

Step 2A, prong 1
	The claim 15 recites the limitations:
receiving a later change request for at least one of the plurality of computing resources, which of the plurality of computing resources would be affected by the later change request, that the later change request conflicts with an earlier change request, and invalidating the later change request, wherein the earlier change request includes a first timeslot during which the earlier change request is to be implemented; the later change request includes a second timeslot during which the later change request is to be implemented; and the second timeslot overlaps the first timeslot.  Under the broadest 

Step 2A, prong 2
 	In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of over a network, receiving a later change request for at least one of the plurality of computing resources and by the central repository, determining the later change request conflicts with an earlier change request.  These elements are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)).  The limitation “receiving a later change request for at least one of the plurality of computing resources” amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.


In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above, the additional elements of determining a later change request for at least one of the plurality of computing resources which are recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component which does not provide an inventive concept (MPEP 2106.05(f)). The recitation of architectural drawing amounts to generally linking the use of the judicial exception to a particular environment of field of use which does not provide an inventive concept (See MPEP 2106.05(h)).  The limitation “receiving…a later change request for at least one of the plurality of computing resources and by the central repository, determining…the later change request conflicts with an earlier change request”  amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process which does not provide an inventive concept (MPEP 2106.05(g).

The claims 2-5, 7-8, 10, 12-18, and 20 merely elaborate on the abstract idea and do not add the additional elements that provide a practical application or amount to significantly more that the abstract idea.



Reasons for Allowance
The following is an examiner's statement of reason for allowance:  
	Claim(s) 1, 8, and 15 is/are considered allowable if overcome rejected under 35 U.S.C. § 101 since the prior made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. The Prior Art does not teach the claimed invention having a method of operating a computing infrastructure comprising a plurality of computing resources, a central repository connected to the plurality of computing resources, and a change request tool connected to the central repository, the method comprising: determining, by the central repository, that the later change request conflicts with an earlier change request; and invalidating the later change request, wherein: the earlier change request includes a first timeslot during which the earlier change request is to be implemented; the later change request includes a second timeslot during which the later change request is to be implemented; and the second timeslot overlaps the first timeslot with a combination of all recitations as defined in claim(s) 1, 8, and 15.
Therefore, claim(s) 1-5, 7-8, 10, 12-18 and 20 are presently allowed.  







Response To The Arguments
Applicant’s arguments filled on 08/12/2021 have been fully considered.  Applicant made the following arguments:
Claims Rejection 35 U.S. C. 101 on Remarks page(s) 7-13.
 
  Rejections of the Claims under 35 U.S.C. 101
Claims 1- 20 were rejected under 35 U.S.C. 101 as allegedly being directed to non-statutory subject matter. This interpretation of the Office Action is based on the Applicant-Initiated Examiner Interview and page 7 of the Office Action. 
  
Response to Claim Rejections 
Independent Claims 1, 8, and 15 Part I 
Amended claim 1 recites, "receiving, by the central repository, a later change request for at least one of the plurality of computing resources over a network" and "invalidating the later change request". Similarly, amended claim 8 recites, "a plurality of computing resources comprising at least one computer system", "a central repository connected to the plurality of computing resources over a network", and "an approval tool connected to the central repository for approving or invalidating the requested change". Similarly, amended claim 15 recites, "receiving, by a central repository of a computing infrastructure, a later change request, from a change request tool, for at least one of a plurality of computing resources of the computing infrastructure that is connected to the central repository over a network" and "invalidating the later change request". These features are supported by the Present Application, for example, in Figure 6 and paragraphs 0028, and original claims 1 and 9. 

Effective January 7, 2019, the "2019 Revised Patent Subject Matter Eligibility Guidance" (FR Doc. 2018-28282, hereinafter the "2019 Guidance") provides guidance for all USPTO Page personnel (inclusive of examiners and administrative patent law judges) to follow in evaluating subject matter eligibility requirements of 35 USC 101 in view of decisions by the Supreme Court and the Federal Circuit. (See the 2019 Guidance at pages 1, 3, 4, 6, and footnote 42.) 
The 2019 Guidance expressly supersedes MPEP 2106.04(II) (Eligibility Step 2A: Whether a Claim Is Directed to a Judicial Exception) to the extent it equates claims "reciting" a judicial exception with claims "directed to" a judicial exception, along with any other portion of the MPEP that conflicts with the 2019 Guidance; supersedes all versions of the USPTO's "Eligibility Quick Reference Sheet Identifying Abstract Ideas" (first issued in July 2015 and updated most recently in July 2018); and provides that eligibility-related guidance issued prior to the Ninth Edition, R- 08.2017, of the MPEP (published Jan. 2018) should not be relied upon. (See the 2019 Guidance at pages 6-7.) 


Revised step 2A 
1. Prong One: Evaluate Whether the Claim Recites a Judicial Exception 
At Prong One, the Examiner must determine whether the claim recites a judicial exception. "If the claim does not recite a judicial exception, it is not directed to a judicial exception (Step 2A: NO) and is eligible." (2019 Guidance, p. 16.) "To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance." (Id. at 17.) The three groupings of abstract ideas in Section I of the 2019 Guidance are mathematical concepts, certain methods of organizing human activity, and mental processes. (Id. at 10-11): 
a) Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; 
b) Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or 
interactions between people (including social activities, teaching, and following rules or instructions); and 

The Applicant notes that the Examiner has not argued that the claims include a mathematical concept or certain methods of organizing human activity. Instead, the Examiner's sole assertion is that the claims are mental processes that can be performed in the human mind. However, the Applicant notes that the independent claims unquestionably include limitations that cannot be performed in the human mind, practically or otherwise. For example, amended claim 1 requires "receiving, by the central repository, a later change request for at least one of the plurality of computing resources over a network" and "invalidating the later change request". Independent claims 8 and 15 include similar limitations. The Applicant respectfully asserts that the human mind is clearly not capable of performing these steps. A human mind cannot receive a change request over a network. Likewise, a human mind cannot invalidate a change request. Accordingly, the claims are not practically performable in the human mind, nor can they be reasonably construed to comprise or define a concept performed in the human mind, and therefore do not fall within "c) Mental processes" category. 
Thus, unless the Examiner establishes that the present case meets the "rare circumstance" defined by the 2019 Guidance, the inventions claimed by amended claims 1, 8, and 15 are not directed to a judicial exception (Step 2A: NO) and are therefore eligible subject matter under 35 U.S.C. 101, concluding the eligibility analysis with respect to said claims. 
Because the claims do not include limitations that recite mathematical concepts, certain methods of organizing human activity, and/or mental processes, the claims are 
2. Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated into a Practical Application 
Even assuming, arguendo, that the claims recite an abstract idea in Prong One, the claims are nevertheless patent-eligible under Prong Two. "In Prong Two, examiners should evaluate whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. When the exception is so integrated, then the claim is not directed to a judicial exception (Step 2A: NO) and is eligible." (Id. at 18.) 
"Revised Step 2A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. Instead, analysis of well-understood, routine, conventional activity is done in Step 2B. Accordingly, in revised Step 2A examiners should ensure that they give weight to all additional elements, whether or not they are conventional, when evaluating whether a judicial exception has been integrated into a practical application." (Id. at 19.) 
The Applicant respectfully asserts that the claims clearly integrate any judicial exception found therein into a practical application. The claims do not purport to monopolize the allegedly recited "abstract idea." Instead, the claims include numerous limitations that impose a "meaningful limit on the judicial exception." For example, 
These limitations, when considered individually or as an ordered combination, improve the functioning of a computer by enabling the computer to better be updated and maintained. For example, paragraphs 0002, 0015, and 0019 of the Specification, which are reproduced below, describe a problem solved by the claimed invention. 

Many modern software and hardware resources are updated and or maintained periodically. When such changes are being made to an individual resource, its operability can be affected, which can in turn affect other resources that rely upon it. In a heterogenous stack of resources, these updates could be presented for different resources at different times, and or updates for multiple different resources could be presented at the same time. Because of the many interconnections and relationships within a computing structure, scheduling updates to individual members thereof can be difficult. 
 
In the illustrated embodiment, tools 110, 112, and 114 are each connected to central repository 108. Thereby, changes made to computing infrastructure 100 can be scheduled in an orderly manner because all of the changes are directed through central repository 108. Such a system allows for a well-defined interaction point for the users 116, 118, and 120 and resolves scheduling issues that may arise when some or all of the affected computing resources are indisposed or when there are multiple changes presented for overlapping time frames. 
Thereby, method 200 allows for the orderly processing of change requests and implementation of change requests when appropriate. In particular, method 200 can automatically reject change requests that conflict with existing change requests, allow change owners 118 to have their input considered in approving a change request that would affect them, and notify change requesters 116 if their change request has been denied. 
As discussed in the specification, the claimed invention overcomes the problems of updating and maintaining software and hardware resources when compared to existing solutions. This is clearly a technical solution to a technical problem inherent to computer systems, and inventions directed to overcoming those problems, like the claims herein, clearly amount to an improvement to computers themselves. In other words, improving how a computer is updated and maintained is clearly an improvement to computers themselves, not a solution for which computers are added as mere tools. Furthermore, these meaningful limitations ensure that the claims are not "a drafting effort designed to monopolize the judicial exception." Instead, the claims apply any abstract idea found therein in a specific and meaningful way that amounts to a practical application. 
Because the claims as a whole improve the functioning of a computer itself, they implement any abstract idea found therein into a practical application of the abstract idea. For at least these reasons, the claims satisfy Prong Two of Revised Step 2A, and 
  
Independent Claim 8 
Amended claim 8 recites, "a plurality of computing resources comprising at least one computer system". These features are supported by the Present Application, for example, in Figure 5 and paragraph 0028. 
Original claim 8 was rejected under 35 U.S.C. 101 as being unpatentable because the claimed invention did not fit into one of the four statutory categories of invention (i.e., a process, machine, manufacture, or composition of matter). As amended, claim 8 is a "machine" because it recites an express limitation of a hardware element, as suggested on page 8 of the Office Action. Therefore, it is respectfully requested that this rejection under 35 U.S.C. 101 of amended claim 8 be withdrawn. 

The Examiner response: In response to Applicant's argument of 35 U.S.C. 101 on Remarks page(s) 7-13 on remarks filed 08/12/2021, the examiner respectfully disagree. 
It is mental process grouping abstract idea because the modeling and relationships used may be applied to any set(s) of data and can be performed by human using pen and paper for the relationships and modeling.
	Limitations that are not indicative of integration into a practical application when recited in a claim with a judicial exception include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f).
The amended limitations are generic hardware components which merely use the computer as a tool to perform an abstract idea. MPEP 2105(f).
The repositories are comparable to data tables, and citation notes may be applied to demonstrate the relationships (e.g., performed by hand).
In view of the above reason, the rejection is maintained.

Conclusion
Applicant’s amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	9AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152


11/30/2021